DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 12 recites the limitation "the frequency" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6 and 16 recites the limitation "the frequency" in line 2 and “the ultimate similarity index” in line 4.  There are insufficient antecedent basis for these limitations in the claim.
Regarding claims 6 and 16, the meaning of “tf-idf” is unclear. This could be overcome by spelling-out the acronym the first time used in each (independent) claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of co-pending Application No. 16/855,550. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant application is anticipated by the subject matter in the relevant claims of Application No. 16/855,550..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant application: 16/855,664
Co-Pending application: 16/855,550
Claim 1. A computer-aided dispatch (CAD) system comprising: a CAD database storing CAD data including event descriptions; and
Claim 1. A computer-aided dispatch
(CAD) system comprising: a CAD
database storing CAD data;
at least one server comprising a tangible, non-transitory computer readable medium having stored thereon an artificially intelligent similarity agent configured to operate autonomously without being queried by a user and trained to identify events in the CAD database that have similar event information based on word values derived through machine learning and to produce dispatch-related notifications regarding such similar events.
at least one server comprising a
tangible, non-transitory computer
readable medium having stored
thereon an artificially intelligent
statistic agent configured to operate
autonomously without being queried
by a user and trained to monitor operational variables in the CAD data
to detect outliers that exceed
expected limits and to produce
dispatch-related notifications to
notify of outliers.


Although the claims at issue are not identical, they are not patentably distinct from each other because, the claim “identify events in the CAD database that have similar event information based on word values” of the instant application is generic to all that is recited in the claim “trained to monitor operational variables in the CAD data to detect outliers” in reference application and therefore, the claim limitations of the instant application are anticipated by the reference application. (See, MPEP 804 II.B.1.)
As to Claim 11, the claims in the instant application correspond to claim 11, in the Co-pending Application No. 16/855,550.

Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of co-pending Application No. 16/855,561. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant application is anticipated by the subject matter in the relevant claims of Application No. 16/855,561.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant application: 16/855,664
Co-Pending application: 16/855,561
Claim 1. A computer-aided dispatch (CAD) system comprising: a CAD database storing CAD data including event descriptions; and
Claim 1. A computer-aided dispatch
(CAD) system comprising: a CAD
database storing CAD data including
event descriptions; and
at least one server comprising a tangible, non-transitory computer readable medium having stored thereon an artificially intelligent similarity agent configured to operate autonomously without being queried by a user and trained to identify events in the CAD database that have similar event information based on word values derived through machine learning and to produce dispatch-related notifications regarding such similar events.
at least one server comprising a
tangible, non-transitory computer
readable medium having stored thereon
a pattern agent configured to operate
autonomously without being queried
by a user to identify information in
event descriptions based on defined
pattern expressions and to produce
dispatch-related notifications including identified information and an
associated user-selectable action
relative to the identified.


Although the claims at issue are not identical, they are not patentably distinct from each other because, the claim “identify events in the CAD database that have similar event information based on word values” of the instant application is generic to all that is recited in the claim “identify information in event descriptions based on defined pattern expressions” in reference application and therefore, the claim limitations of the instant application are anticipated by the reference application. (See, MPEP 804 II.B.1.)
As to Claim 11, the claims in the instant application correspond to claim 11, in the Co-pending Application No. 16/855,561.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, 10, 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0123822 (Hnatio) in view of US 2020/0401966 (Miinch et al.).

Regarding Claim 1, Hnatio teaches a computer-aided dispatch (CAD) system comprising: a CAD database storing CAD data including event descriptions ([Fig. 1, ¶ 0040] computerized event assessment, projection and control system 100 includes an event analysis and response system 102… receives risk event categories 104, performance criteria 106, standards 108, historical data 110 [i.e., CAD data]. [¶ 0042] The historical data 110 can include data about threat or risk events that have occurred in the past. … The historical data can be stored in a database) ; and
at least one server comprising a tangible, non-transitory computer readable medium having stored thereon an artificially intelligent similarity agent configured to operate autonomously without being queried by a user ([Fig. 12, ¶ 0112], FIG. 12 is a diagram of a computer system for event assessment, projection and response control in accordance with the present disclosure. The event analysis and response system 102 includes a processor 1202 having a processing unit 1203 and a computer readable memory 1205. [¶ 0152], a system for computerized event assessment, projection and control of complex systems can be implemented, for example, using a processor configured to execute a sequence of programmed instructions stored on a non-transitory computer readable medium) and trained to identify events in the CAD database …derived through machine learning ([¶ 0049], a knowledge engine adapted to receive best practices, minimum compliance standards and data from an event database. The event database receives input such as past events and projected events. The knowledge engine also receives and processes data including updated standards  and real world events. [¶ 0052], The knowledge engine can be adapted to be a learning knowledge engine in that new event data, standards, best practices and minimum compliance standards can be continuously and automatically added to the knowledge engine database. … Through a machine learning mechanism, the knowledge engine can adapt over time to changing risk categories and events and may become more accurate over time with respect to known events) and to produce dispatch-related notifications regarding such similar events ([¶ 0044] The event analysis and response system processes the received data and generates outputs. [¶ 0045], output products as reports or other visualizations showing the validation status of procedures that implement written protocols. The risk assessment output can provide an indication to an organization about the preparedness of the organization to deter, detect, prevent, respond to or mitigate a risk or threat event. The risk assessment outputs can be in the form of a written report printed, electronically transmitted or displayed on a display device. [¶ 0046] …output can include reports or graphical visualizations that communicate a projected event path, possible consequences of the projected event and the ability of an organization to deter, detect, prevent, respond to and/or mitigate the event based on the risk assessment.  [¶ 0108] …emergency notification call lists are generated. Emergency notification call lists are generated based on the specific event and include generating a list of those people or organizations that have previously been entered in to the data and associated with the event category or specific event. The call list can be provided as output to a person or another system, or the call list can be automatically processed and calls, emails, text message and/or the like can be sent to entities on the call list).
Hnatio does not explicitly teach, however, Miinch teaches identify events in the database that have similar event information based on word values ([¶ 0015] The set of event data sources may be monitored …The data gathered from the set of event data sources may be analyzed to detect an increase in data regarding a common event. For example, keyword searching and/or other techniques may be used to determine common topics among data elements of the set of event data sources. [¶ 0028] The interaction detector may obtain a set of interaction data from the database. The interaction detector analyze the interaction data to aggregate the interactions by topic discussed during the interaction. The interaction detector may use a variety of data analysis techniques to determine similarities between the interactions such as, for example, keyword searching, pattern matching, etc. [¶ 0029] The event detector  obtain a set of event data from data sources. The event detector may analyze the set of event data to detect an event. The analysis may use a variety of data analytics techniques such as, for example, keyword searching, pattern matching, etc. to determine the similarity of event data element.)
A person having ordinary skill in the art before the effective filing date of the claimed invention would have incorporated the Miinch's data analysis technique of keyword searching with Hnatio’s  event assessment and response control because it would have allowed for application of a known technique for improvement to yield the predictable result of determining similarities in event data, without the requiring significant modifications to the Hnatio’s disclosure outside the scope of one having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 9, Hnatio does not explicitly teach, however, Miinch teaches a system according to claim 1, wherein the similarity agent is configured to include electronic and social messages as events ([¶ 0011], The event may be detected by monitoring a variety of data sources (e.g., social network posts, news websites, blogs, etc.) [¶ 0026] The data sources may include a variety of information about current events including news articles, blog posts, social media posts, etc.).
A person having ordinary skill in the art before the effective filing date of the claimed invention would have incorporated the Miinch's data analysis technique of keyword searching in news articles, blog posts, social media posts, with Hnatio’s  event assessment and response control, because it would have allowed for application of a known technique for improvement to yield the predictable result of determining similarities in event data in electronic and social media posts, without the requiring significant modifications to the Hnatio’s disclosure outside the scope of one having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 10, Hnatio teaches a system according to claim 1, wherein the similarity agent is configured to constantly learn words and word values as events are added to the system ([¶ 0052] The knowledge engine can be adapted to be a learning knowledge engine in that new event data can be continuously and automatically added to the knowledge engine database. The automatically collected data can be automatically evaluated, categorized, reverse engineered and/or triangulated. Through a machine learning mechanism, the knowledge engine can adapt over time to changing risk categories and events and may become more accurate over time with respect to known events by virtue of an increasing number of data points from which to base assessments, projections, simulations and responses).

Regarding Claims 11, 19 and 20, the claims limitations are identical and/or equivalent in scope to claims 1, 9 and 10, respectively, therefore, rejected under the same rationale.

Claims 2, 5, 7, 12, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hnatio) in view of Miinch further in view of CN 110309251 (Wen).

Regarding Claim 2, Hnatio in view of Miinch do not explicitly teach, however, Wen teaches a system according to claim 1, wherein the word values are based on the frequency of words used in the description and remarks of events ([Page 3. Para. 1 and 5]. obtaining the key word contained in the text data and entity, …according to the keyword and the entity. determining the classification information of the text data,… according to the frequency of each word in the text data in the text data occurs, and the occurrence frequency of each word in the other text data, and estimating the important degree of each word in the text data).
A person having ordinary skill in the art before the effective filing date of the claimed invention would have incorporated the Wen’s determining classification information according to frequency of each word in text data with Hnatio’s  event assessment and response control and Miinch's data analysis technique of keyword searching, because it would have allowed for application of a known technique for improvement to yield the predictable result of determining similarities in event data in according to frequency of word in the data, without the requiring significant modifications to the Hnatio’s disclosure outside the scope of one having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 5, Hnatio in view of Miinch do not explicitly teach, however, Wen teaches a system according to claim 1, wherein the similarity agent is configured to produce a similarity index based on the word values, wherein the similarity index indicates a level of similarity of different events ([Page 2, Para 6], obtaining the keyword and entity contained in the text data according to the keyword and the entity, determining the classification information of the text data; according to the keyword, the entity and the classification information, the text index creating the text data, …using the text index. determining a target event of relevant text data, using the sentence index, in the related text data determining the matching sentence of the target event, matching the weight of keywords [i.e., a level of similarity] calculated in the matching sentence matched with the target event according to the match weight and a first threshold, determining the key word related to the target event).
A person having ordinary skill in the art before the effective filing date of the claimed invention would have incorporated the Wen’s text index for matching weight of keywords with Hnatio’s  event assessment and response control and Miinch's data analysis technique of keyword searching, because it would have allowed for application of a known technique for improvement to yield the predictable result of creating an index of data to identify the level of similarity in the data, without the requiring significant modifications to the Hnatio’s disclosure outside the scope of one having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 7, Hnatio in view of Miinch do not explicitly teach, however, Wen teaches a system according to claim 5, wherein two events are deemed to be similar when the similarity index is above a predetermined threshold ([Page 2, Para 6], obtaining the keyword and entity contained in the text data according to the keyword and the entity, determining the classification information of the text data; according to the keyword, the entity and the classification information, the text index creating the text data, …using the text index. determining a target event of relevant text data, using the sentence index, in the related text data determining the matching sentence of the target event, matching the weight of keywords calculated in the matching sentence matched with the target event according to the match weight and a first threshold [i.e. predetermined threshold], determining the key word related to the target event).
A person having ordinary skill in the art before the effective filing date of the claimed invention would have incorporated the Wen’s determining similarity based on  match weight of key word and a threshold with Hnatio’s  event assessment and response control and Miinch's data analysis technique of keyword searching, because it would have allowed for application of a known technique for improvement to yield the predictable result of using threshold to determine similarity of key word, without the requiring significant modifications to the Hnatio’s disclosure outside the scope of one having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claims 12, 15 and 17, the claims limitations are identical and/or equivalent in scope to claims 2, 5 and 7, respectively, therefore, rejected under the same rationale.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hnatio) in view of Miinch and Wen, further in view of CN 108804567 (Yu et al.).

Regarding Claim 3, Hnatio in view of Miinch and Wen do not explicitly teach, however, Yu teaches a system according to claim 2, wherein less frequently used words are assigned higher value than more frequently used words such that similar is deemed to be higher when less frequently used words appear in different events ([Page 5, step S20] calculating the first similarity between each knowledge problem. …each knowledge-based problem can be words, calculating word as word characteristic the TF-IDF (Term Frequency-Inverse Document Frequency)  value of each knowledge problem represented as a word vector, calculating the Cosine distance between word vector as a first similarity measure between each knowledge problem. TF represents the frequency of terms in the document d. The main idea of IDF is: if a document comprising terms t is less, the IDF is larger, it indicates that entry has good class differentiation ability. the high term frequency in a certain document, and a low document frequency of the term in the entire document set, can produce high TF-IDF weights).
A person having ordinary skill in the art before the effective filing date of the claimed invention would have incorporated the Yu’s technique of using TF-IDF and Cosine distance to evaluate weight of terms based on the frequency of the terms appears with Hnatio’s  event assessment and response control, Miinch's data analysis technique of keyword searching and Wen’s classification information according to frequency of word in text data, because it would have allowed for application of a known technique for improvement to yield the predictable result of evaluating weight of the data to determine the similarity, without the requiring significant modifications to the Hnatio’s disclosure outside the scope of one having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 6, Hnatio in view of Miinch do not explicitly teach, however, Wen teaches a system according to claim 5, wherein the similarity index is based on a tf-idf of events, where the frequency of words in the event information is analyzed ([Page 5. Para. 1-2], the frequency may appear in the text data according to each word in the text data, and the occurrence frequency of each word in the other text data, estimating the important degree of each word in the text data. …according to the important degree and determining key words in each word. For example, a paragraph can be the as one text data, performing keyword extraction for each sentence in the paragraph. for example, the TF-IDF (term frequency-inverse frequency, inverse document frequency, term frequency) algorithm to determine key words. [Page 6, Para 2], the matching degree of keyword matching, with the target event can be obtained as the first weight. For example, it can according to the sentence index query each sentence key word matching to the target event. the keyword matching can be regarded as matching event information contained in the sentence, it can use the TF-IDF algorithm of the search engine to calculate the first weight).
A person having ordinary skill in the art before the effective filing date of the claimed invention would have incorporated the Wen’s technique of using TF-IDF algorithm to evaluate weight of terms based on the frequency of the terms appears with Hnatio’s  event assessment and response control and Miinch's data analysis technique of keyword searching, because it would have allowed for application of a known technique for improvement to yield the predictable result of evaluating event data using TF-IDF algorithm, without the requiring significant modifications to the Hnatio’s disclosure outside the scope of one having ordinary skill in the art before the effective filing date of the claimed invention.
Hnatio in view of Miinch and Wen do not explicitly teach, however, Yu teaches similarity index is based on a combination of tf-idf and a cosine similarity of events, where the frequency of words in the event information is analyzed, less-frequently used words are considered to be more important, and then cosine similarity is used to determine the ultimate similarity index ([Page 5, step S20],  calculating word as word characteristic the TF-IDF value of each knowledge problem represented as a word vector, calculating the Cosine distance between word vector as a first similarity measure between each knowledge problem. TF represents the frequency of terms in the document d. The main idea of IDF is: if a document comprising terms t is less, the IDF is larger, it indicates that entry has good class differentiation ability. the high term frequency in a certain document, and a low document frequency of the term in the entire document set, can produce high TF-IDF weights. Therefore, the TF-IDF tends to filter out common words, retention of important words. …the first similarity between the calculating each knowledge problem, specifically comprising: for each knowledge problem for word processing, to obtain all the words in the knowledge-based question, calculating the TF-IDF value of the term, each knowledge represented as a word vector consisting of terms and words to TF-IDF value; calculating the Cosine distance between the word vector, and taking the Cosine distance as the first similarity between each knowledge problem).
A person having ordinary skill in the art before the effective filing date of the claimed invention would have incorporated the Yu’s technique of using combination of TF-IDF and Cosine distance to evaluate weight of terms based on the frequency of the terms appears with Hnatio’s  event assessment and response control, Miinch's data analysis technique of keyword searching and Wen’s classification information according to frequency of word in text data, because it would have allowed for application of a known technique for improvement to yield the predictable result of determining the similarity in data, without the requiring significant modifications to the Hnatio’s disclosure outside the scope of one having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claims 13 and 16, the claims limitations are identical and/or equivalent in scope to claims 3 and 6, respectively, therefore, rejected under the same rationale.


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hnatio) in view of Miinch further in view of US 2016/0189198 (Mckenzie et al.).

Regarding Claim 8, Hnatio in view of Miinch do not explicitly teach, however, Mckenzie teaches  a system according to claim 1, wherein the similarity agent is configured to accept user input tagging a specific keyword and to produce a notification if the specified keyword appears in an event ([0046],  Users can specify keywords [i.e., tagging a specific keyword] via the system which, if mentioned or referenced in written comments, will be automatically identified by the system so that the user will be alerted to the specific comments that include the specified keywords or terms. For example, a user may specify the name of their company or brand as a keyword for this purpose. As such, the user can receive automatic notification every time a comment is made that includes the company's name or brand name).
A person having ordinary skill in the art before the effective filing date of the claimed invention would have incorporated the Mckenzie’s teachings of alerting user based on the user specified keyword with Hnatio’s  event assessment and response control and Miinch's data analysis technique of keyword searching, because it would have allowed for application of a known technique for improvement to yield the predictable result of notifying user based on the user preference, without the requiring significant modifications to the Hnatio’s disclosure outside the scope of one having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 18, the claim limitations are identical and/or equivalent in scope to claim 8, therefore, rejected under the same rationale.

Written Authorization for Internet Communication
The Examiner recommends filing a written authorization for Internet communication in response to the present action. Doing so permit the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application. Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Application. The preferred method of providing authorization is by filing form PTO/SB/439 available at: https://www.uspto.gov/patent/forms/forms. See MPEP § 502.03 for other method of providing written authorization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448                                                                                                                                                                                                        16/855,664

/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448